        Case 6:17-cv-01164-GKS-GJK Document 93-1 Filed 11/28/18 Page 1 of 8 PageID 862


Brock Magruder

From:                             Jennifer Reed <jennifer@conlinpa.com>
Sent:                             Wednesday, October 10, 2018 5:36 PM
To:                               Brock Magruder
Cc:                               Jason A. Zimmerman; Cynthia L. Garner; Kathy Savage; Marc L. Levine; Andrea L. Taylor;
                                  Jeff Aaron
Subject:                          Re: SERVICE OF COURT DOCUMENT(S): 6:17-cv-01164-GKS-GJK

Follow Up Flag:                   Follow up
Flag Status:                      Flagged


RFAs



1-3: You are standing on your objection to the discoverability of this information unless and until you prevail (making
your fee claim relevant). You are getting back to me on whether you agree this information is relevant to our Anti-SLAPP
affirmative defense. We will respond to the RFAs as originally requested.



4: You will get back to me if you will stipulate to entry of partial summary judgment on economic damages. Otherwise,
we agreed to serve a revised RFA requesting admission that your client is not seeking (as opposed to the currently
worded “has not suffered”) economic damages, which your client will admit. We will respond to the RFA as originally
requested.



RFPs



1. We agreed to remove the phrase “or document of any kind” to reflect the fact that we are only seeking
representation agreements between Wentz and any lawyers representing him in this case. That resolves your
overbreadth and privilege objections. You are standing on your objection to the discoverability of this information
unless and until you prevail (making your fee claim relevant). You are getting back to me on whether you agree this
information is relevant to our Anti-SLAPP affirmative defense. We maintain our objections except state that no
responsive documents exist except those listed in the privilege log.



2-3. You are standing on your objection to the discoverability of this information unless and until you prevail (making
your fee claim relevant). You are getting back to me on whether you agree this information is relevant to our Anti-SLAPP
affirmative defense. We maintain our objections except state that no responsive documents exist except those listed in
the privilege log.




                                              EXHIBIT A
                                                           1
        Case 6:17-cv-01164-GKS-GJK Document 93-1 Filed 11/28/18 Page 2 of 8 PageID 863
4: We agree to modify the request to seek only written correspondence “related to the claims and defenses in this
lawsuit” to this request. We also agreed to exclude your client’s wife from this request upon presentation of authority
that the marital privilege exists in federal court. Federal law recognizes the marital confidential
communications privilege, which covers information privately disclosed between husband and wife in
the confidence of the marital relationship. United States v. Davis, 237 F. Supp. 3d 1361 (N.D. Ga.
2017), aff'd, 17-12697, 2018 WL 3414346 (11th Cir. July 13, 2018). Still waiting to see if there are
any responsive documents to this request.



5. Same as 4 above. See 4 above.



6. Same as 4 above. We also agree that our request for communications to entities means communications with that
entity’s employees or agents in their capacity as agents of the entity. As we discussed in resolution of your vagueness
objections:



Georgetown means Georgetown University, in Washington, D.C. (https://www.georgetown.edu)

Democracy Partners means the Democracy Partners Institute (http://www.democracypartners.com/)

Mike Lux Media means Mike Lux Media, LLC (https://www.mikeluxmedia.com/about)

Lady Libertine means Lady Libertine Media (www.ladylibertine.net)

The Undercurrent means The Undercurrent, a Strive Publication (http://theundercurrent.org)




Plaintiff has no documents responsive to this request.



Roggs



1. Same as RTP 6 above. We also agree to limit the time period of this interrogatory to the date your client learned of
the Video’s publication to the present. We agree to limit the interrogatory as provided, and respond that there are no
such communications.


Corporate Topics List
The most recent topic list included in the notice of deposition is the topic list we intend to proceed on.




On Thu, Sep 27, 2018 at 1:45 PM Brock Magruder <Brock.Magruder@gray-robinson.com> wrote:
                                                              2
       Case 6:17-cv-01164-GKS-GJK Document 93-1 Filed 11/28/18 Page 3 of 8 PageID 864
Jennifer,



Thanks for conferring with me yesterday on your objections to our below-referenced discovery requests. Here is a
summary of our agreements on conferral. Please get back to me early next week on the outstanding requests
referenced, and let me know if you disagree with my summary.



RFAs



1-3: You are standing on your objection to the discoverability of this information unless and until you prevail (making
your fee claim relevant). You are getting back to me on whether you agree this information is relevant to our Anti-
SLAPP affirmative defense.



4: You will get back to me if you will stipulate to entry of partial summary judgment on economic damages. Otherwise,
we agreed to serve a revised RFA requesting admission that your client is not seeking (as opposed to the currently
worded “has not suffered”) economic damages, which your client will admit.



RFPs



1. We agreed to remove the phrase “or document of any kind” to reflect the fact that we are only seeking
representation agreements between Wentz and any lawyers representing him in this case. That resolves your
overbreadth and privilege objections. You are standing on your objection to the discoverability of this information
unless and until you prevail (making your fee claim relevant). You are getting back to me on whether you agree this
information is relevant to our Anti-SLAPP affirmative defense.



2-3. You are standing on your objection to the discoverability of this information unless and until you prevail (making
your fee claim relevant). You are getting back to me on whether you agree this information is relevant to our Anti-
SLAPP affirmative defense.



4: We agree to modify the request to seek only written correspondence “related to the claims and defenses in this
lawsuit” to this request. We also agreed to exclude your client’s wife from this request upon presentation of authority
that the marital privilege exists in federal court.



5. Same as 4 above.

                                                           3
     Case 6:17-cv-01164-GKS-GJK Document 93-1 Filed 11/28/18 Page 4 of 8 PageID 865



6. Same as 4 above. We also agree that our request for communications to entities means communications with that
entity’s employees or agents in their capacity as agents of the entity. As we discussed in resolution of your vagueness
objections:



Georgetown means Georgetown University, in Washington, D.C. (https://www.georgetown.edu)

Democracy Partners means the Democracy Partners Institute (http://www.democracypartners.com/)

Mike Lux Media means Mike Lux Media, LLC (https://www.mikeluxmedia.com/about)

Lady Libertine means Lady Libertine Media (www.ladylibertine.net)

The Undercurrent means The Undercurrent, a Strive Publication (http://theundercurrent.org)



Roggs



1. Same as RTP 6 above. We also agree to limit the time period of this interrogatory to the date your client learned of
the Video’s publication to the present.



Corporate Topics List



You agreed to review the corporate topics list that we initially conferred on, and the list attached to your notice of
deposition, and get back to me about which topics you intend to proceed on. To the extent there are topics you intend
to proceed on that we have not yet discussed, we will promptly provide you with objections (if any) to those additional
topics and will set up conferral. Obviously the topics you propound affect which rep(s) will testify, so we need this
information ASAP to work with you on the dates you have proposed.



Mediation



I am awaiting a return call about mediation. Please call me about this at your earliest convenience on my direct line
(407-244-5625) or cell (407-575-5842).



Thanks,

                                                           4
     Case 6:17-cv-01164-GKS-GJK Document 93-1 Filed 11/28/18 Page 5 of 8 PageID 866
Brock




From: Cynthia Ariel Conlin [mailto:cynthia@conlinpa.com]
Sent: Monday, September 24, 2018 6:02 PM
To: Parker Johnson
Cc: Brock Magruder; Jason A. Zimmerman; Cynthia L. Garner; Kathy Savage; David S. Oliver; Donna Flynn; Marc L.
Levine; Andrea L. Taylor; Jennifer Reed
Subject: Re: SERVICE OF COURT DOCUMENT(S): 6:17-cv-01164-GKS-GJK




Parker,



Please coordinate a telephone conference with either me or Jennifer with Brock regarding Plaintiff's
objections to Defendants' 3rd ROG, 2nd RFA, 3rd RPD.



Regards,



Cynthia Conlin




On Mon, Sep 24, 2018 at 5:17 PM Brock Magruder <Brock.Magruder@gray-robinson.com> wrote:

 Hi Cynthia and Jennifer,



 Please let me know a couple times you are available in the next several days to confer on these objections.



                                                           5
    Case 6:17-cv-01164-GKS-GJK Document 93-1 Filed 11/28/18 Page 6 of 8 PageID 867
Thanks,

Brock



From: Cynthia Ariel Conlin [mailto:cynthia@conlinpa.com]
Sent: Monday, September 24, 2018 5:13 PM
To: Jason A. Zimmerman; Cynthia L. Garner; Kathy Savage; David S. Oliver; Donna Flynn; Marc L. Levine; Andrea L.
Taylor; Brock Magruder
Subject: SERVICE OF COURT DOCUMENT(S): 6:17-cv-01164-GKS-GJK




SERVICE OF COURT DOCUMENT(S) - DISCOVERY RESPONSES



Please find, attached, the following documents for service:



Court in which the Proceeding is Pending:



United States District Court, Middle District of Florida, Orlando



Case Title and Case Number:



Wentz v. Project Veritas, James O'Keefe III, and Allison Maass, Case No. 6:17-cv-01164-GKS-GJK



Document(s) Served in this Email:



   1. Plaintiff's response with objections to Defendants' Third Interrogatories
   2. Plaintiff's response with objections to Defendants' Second Request for Admissions
   3. Plaintiff's response with objections to Defendants' Third Request for Production of
      Documents



Sender:

                                                        6
    Case 6:17-cv-01164-GKS-GJK Document 93-1 Filed 11/28/18 Page 7 of 8 PageID 868



Cynthia Conlin, Esq.,

Attorney for Plaintiff



Sender's Primary Email: cynthia@conlinpa.com

Sender's Secondary Email: service@conlinpa.com



When serving court documents, please send to both of the above-listed email addresses.



If you have any problems receiving the attached documents, please telephone our office at: 407-
965-5519




Regards,



Cynthia Conlin



#ORLANDOSTRONG




Please note that I often do not review emails immediately. Do not assume your email has been already read.
Additionally, our office uses spam filters, which may prevent or delay delivery of some e-mails. If your matter
is time-sensitive or you did not receive a timely response, please call our office at 407-965-5519.




                                                      7
           Case 6:17-cv-01164-GKS-GJK Document 93-1 Filed 11/28/18 Page 8 of 8 PageID 869




     1643 Hillcrest Street | Orlando, Florida 32803

     407-965-5519 | Fax 407-545-4397 | www.ConlinPA.com




     Brock Magruder | Associate Attorney
     GRAY|ROBINSON

     301 East Pine Street, Suite 1400 | Orlando, Florida 32801
     T: 407-843-8880 | F: 407-244-5690
     E-mail | Website | Bio | vCard

     Facebook | LinkedIn | Twitter


     This e-mail is intended only for the individual(s) or entity(s) named within the message. This e-mail might contain legally privileged and confidential
     information. If you properly received this e-mail as a client or retained expert, please hold it in confidence to protect the attorney-client or work product
     privileges. Should the intended recipient forward or disclose this message to another person or party, that action could constitute a waiver of the attorney-client
     privilege. If the reader of this message is not the intended recipient, or the agent responsible to deliver it to the intended recipient, you are hereby notified that
     any review, dissemination, distribution or copying of this communication is prohibited by the sender and to do so might constitute a violation of the Electronic
     Communications Privacy Act, 18 U.S.C. section 2510-2521. If this communication was received in error we apologize for the intrusion. Please notify us by reply
     e-mail and delete the original message without reading same. Nothing in this e-mail message shall, in and of itself, create an attorney-client relationship with
     the sender.



 Brock Magruder | Associate Attorney
 GRAY|ROBINSON

 301 East Pine Street, Suite 1400 | Orlando, Florida 32801
 T: 407-843-8880 | F: 407-244-5690
 E-mail | Website | Bio | vCard

 Facebook | LinkedIn | Twitter




--
Jennifer Reed, Esq.




1643 Hillcrest Street | Orlando, Florida 32803
407-965-5519 | Fax 407-545-4397 | www.ConlinPA.com
The information in this email may contain confidential or privileged material. Any review, retransmission, dissemination, or other use of this information by anyone other than the
intended recipient is prohibited. If you received this email in error, please forward it to
jennifer
@conlinpa.com, then permanently delete all copies of it from your computer.
                                                                                         8
